The Honorable Bob "Sody" Arnold State Representative 324 Cherry Street Arkadelphia, AR  71923
Dear Representative Arnold:
This is in response to your request for an opinion on the following questions:
     1.  Whose responsibility is it to determine where the persons of the consolidated Okolona School District and where they will vote in the future School Election?
     2.  Whose responsibility is it to determine where the persons living in the Boswell and Clear Springs precincts actually live and where they will vote in the future?
     3.  Whose responsibility is it to notify the voters in questions 1 and 2 above?
You refer in your correspondence to the fact that in 1987, the Clark County Board of Education dissolved the Okolona School District and divided it into four districts.  You also note that the Clark County Election Commissioners ("Commissioners") recently closed two polling places (Boswell and Clear Springs) and distributed the voters into four other existing precincts.
It must be initially noted in response to your first question that we find no specific Arkansas Code provisions addressing the means by which persons are notified of their resident school districts. Arkansas Code of 1987 Annotated 612-109 should, however, be considered in this regard wherein the powers and duties of the county board of education are enumerated.  Section 6-12-109(a) and (b) state in pertinent part as follows:
     (a)  It shall be the duty of the county board of education to supervise and direct all its employees in the performance of their duties and, in addition thereto, the board shall have all powers, duties, and responsibilities respecting the public schools of the several counties which are set forth in subsection (b).
     (b)  Specifically, these duties, among others, shall include the following:
* * *
(1)  To form local school districts, change boundary lines of school districts, dissolve school districts and annex the territory of such districts to another district, create new school districts, and perform all other functions regarding changes in school districts, in accordance with the law. . . .
A.C.A. 6-12-109 may reasonably be construed as conferring all power and authority upon the county board of education with respect to the implementation of a plan to dissolve a district and annex that district's territory to another.  This plan would presumably extend to a means of assisting persons in identifying their new districts.
Your first question also involves the determination of future voting locations.  As noted by the Arkansas Supreme Court in the case of Christenson v. Felton, 226 Ark. 985, 295 S.W.2d 361
(1956), the county board of election commissioners designates the voting precincts in each school district in accordance with At 403 of 1951 (codified at A.C.A. 6-14-106). The court in Christenson v. Felton also recognized that ". . . as a legal proposition, a voter must vote in the ward or precinct in which he resides."226 Ark. at 986; citations omitted.
Thus, in response to your question, the board of election commissioners will determine where persons will vote by designating polling places within established voting precincts.
Your second question apparently arises from the fact that the Commissioners recently changed the election precinct for certain voters.  A.C.A 7-5-101(a) sets forth the authority of the Commissioners in connection with the establishment and alteration of precinct boundaries and voting places. Section 7-5-101(d) states:
    Notice of any change made shall be given to the electors by posters put up in at least five (5) public places in the precinct.
The language of 7-5-101(d) reasonably relates to the Commissioners' responsibility in notifying electors of any changes.  The Commissioners should therefore provide for this notice so as to ensure the electors' knowledge of their new voting location.  It should also be noted in this regard that A.C.A.7-5-101(a) prohibits the alteration or designation of precinct or voting places within thirty (30) days of an election.  All elections are to be held at the places and within the boundaries as they existed thirty (30) days before the election.
In response to your final question, it appears that the board of directors of each school district is responsible for notifying voters of the polling place for each precinct within the district. A.C.A. 6-14-106 states the following under subsection (d):
    The board of directors of each school district shall cause to be published, by at least one (1) insertion in a newspaper with general circulation in the county wherein the school districts is located, not more than ten (10) nor less than three (3) days prior to any school election, a notice identifying the polling place for each ward or precinct.  If the polling place for any ward or precinct has changed since the last election, the notice shall indicate the change.
Thus, the school district board of directors will notify the voters in a school election.  The county board of election commissioners is responsible for notifying electors of precinct changes, as stated above, in accordance with A.C.A. 7-5-101.
Amendment 51 to the Constitution of Arkansas should, finally, be considered in this instance.  Section 14 of Amendment 51 requires the publication of registered voter lists by precinct by the first day of June of each year, and at other practicable times.  The Permanent Registrars (County Clerks) are responsible for this publication.  Section 14 also states that "[a] copy of the most current such list in each precinct shall be furnished to the election officials at each precinct at the time the ballot boxes are delivered."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General